                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CARLTON LANE,

       Plaintiff,                                      NO. 3:14-CV-00991

               v.                                      (JUDGE CAPUTO)

JOSEPH F. TAVARES, MD, et al.,                         (CHIEF MAGISTRATE JUDGE
                                                       SCHWAB)
       Defendants.
                                       MEMORANDUM

       Presently before me are Chief Magistrate Judge Schwab’s Reports and

Recommendations (“R&R’s”) (Docs. 288, 289) regarding Motions for Summary Judgment

filed by Defendant Joseph Tavares, MD (Doc. 248) and all the other Defendants (the

“Commonwealth Defendants”) (Doc. 245). Chief Magistrate Judge Schwab recommends that

both Motions be granted in part and denied in part, as Plaintiff Carlton Lane, a prisoner, has

only created genuine disputes of material fact as to some of his claims. Dr. Tavares (Doc.

291) and Lane (Docs. 290, 292) object to the R&R’s. Because those objections are without

merit (with one exception), I will adopt the R&R’s as modified herein. The Motions for

Summary Judgment will therefore be granted in part and denied in part.

                                        I. Background

       The parties are familiar with the facts, so I provide here only a brief background (I will

address additional facts as they become relevant to my analysis of the parties’ objections).

Lane was an inmate at SCI Huntingdon—he has since been transferred to SCI Phoenix.

(See Doc. 295 at 3 & n.1). While at SCI Huntingdon, Lane filed grievances regarding a

number of matters. Lane’s grievances can be categorized three ways: (1) medical

grievances; (2) religious grievances; and (3) attorney-client visit grievances.

       First, Lane’s medical grievances—Lane claims that he is disabled due to bladder

incontinence and heart disease. (Doc. 1 at ¶¶ 11-21, 31-36). He filed grievances requesting
that he be placed in a cell with no cellmates, and on a lower floor. (Id. ¶¶ 40-58). While these

grievances were pending, Dr. Tavares saw Lane regarding complaints of a sore back. (Id.

¶¶ 59-62). Dr. Tavares noted in Lane’s medical records that Lane had no urinary issues, and

ultimately opined that Lane was not, in fact, disabled. (See id. ¶¶ 59-68). Lane’s grievances

were subsequently denied by some of the Commonwealth Defendants because of Dr.

Tavares’s opinion that Lane was not disabled. (Id. ¶¶ 76-99). Thus, Lane was forced to walk

up and down stairs despite his heart condition, which he maintains placed him at a

substantial risk of serious injury from falling. (See id.)

       Second, Lane’s religious grievances—because of the same sequence of events, Lane

was denied regular access to access to the prison chapel (which is located up a number of

flights of stairs). (Doc. 246 at ¶¶ 30-53). His religion requires that he attend weekly prayer

services, but his heart condition made it dangerous for him to climb the stairs to the chapel

on occasion. (See id.). He thus stuck to prayer in his cell, discussing his religion with others,

and reading religious books. (See id.).

       Third, and finally, Lane’s attorney-client visit grievances—Lane’s counsel visited Lane

in prison a number of times, both to discuss this case and another inmate’s case (in which

Lane testified as a witness). (Doc. 263-10 at 69; Doc. 289 at 23-24). The Commonwealth

Defendants (Defendant Duvall in particular) allegedly directed too much of their attention to

Lane and his counsel. Lane’s counsel felt intimidated by Defendants. (See Doc. 263-9 at 54-

61). For instance, counsel was recorded when she entered the visiting room, and

Defendants would keep an eye on her and make sure she was seated near Duvall’s desk.

(See Doc. 263-10 at 55-90). Lane filed grievances regarding this conduct, claiming that

Defendants were denying him meaningful access to his counsel and retaliating against him

for exercising his rights. (See id.). Lane’s grievances were denied.

       Accordingly, Lane filed suit against Dr. Tavares and the Commonwealth Defendants,


                                                2
lodging claims based on the following legal theories or causes of action: (1) Free Exercise

Clause (First Amendment); (2) Free Speech and access-to-court (First and Fourteenth

Amendments);     (3)   conditions   of   confinement   (Eighth   Amendment);     (4)   equal

protection—both “class-of-one” and race discrimination theories (Fourteenth Amendment);

(5) Religious Freedom Restoration Act (“RFRA”); (6) Religious Land Use and Institutionalized

Persons Act (“RLUIPA”); (7) Americans with Disabilities Act (“ADA”); and (8) the

Rehabilitation Act (“RA”). (See Doc. 217 at 44-51).

      After some discovery, Dr. Tavares and the Commonwealth Defendants filed Motions

for Summary Judgment. (Docs. 248 and 245, respectively). Once the Motions were fully

briefed, Chief Magistrate Judge Schwab issued R&R’s recommending that both Motions be

granted in part and denied in part. (See Docs. 288, 289). Lane and Dr. Tavares objected to

the R&R regarding Dr. Tavares’s Motion. (Docs. 290 and 291, respectively). Only Lane

objected to the R&R regarding the Commonwealth Defendants’ Motion. (Doc. 292). The

parties’ objections have been fully briefed. (See Docs. 290-95). The R&R’s and the

objections are thus now ripe for review.

                                    II. Legal Standards

A.    Review of the R&R’s

      If objections to a magistrate judge's R&R are filed, I must conduct a de novo review

of the contested portions. Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989) (citing

28 U.S.C. § 636(b)(1)(C)). I may accept, reject, or modify, in whole or in part, the factual

findings or legal conclusions of the magistrate judge. See 28 U.S.C. § 636(b)(1); Owens v.

Beard, 829 F. Supp. 736, 738 (M.D. Pa. 1993). Although the review is de novo, the law

permits me to rely on the recommendations of the magistrate judge to the extent I deem it

proper. See United States v. Raddatz, 447 U.S. 667, 675–76 (1980). Uncontested portions

of the report may be reviewed at a standard determined by the district court. See Thomas


                                             3
v. Arn, 474 U.S. 140, 154 (1985). At the least, courts should review uncontested portions for

clear error or manifest injustice. See, e.g., Cruz v. Chater, 990 F. Supp. 375, 376-77 (M.D.

Pa. 1998).

B.     Summary Judgment

       Summary judgment shall be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “A court may grant a motion for summary judgment if, after it

considers all probative materials of record, with inferences drawn in favor of the non-moving

party, the court is satisfied that there are no genuine issues of material fact and the movant

is entitled to judgment as a matter of law.” Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210,

218 (3d Cir. 2015) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986); Brooks v. Kyler,

204 F.3d 102, 105 n.5 (3d Cir. 2000)). “A fact is ‘material’ under Rule 56 if its existence or

nonexistence might impact the outcome of the suit under the applicable substantive law. A

dispute over a material fact is ‘genuine’ if ‘a reasonable jury could return a verdict for the

nonmoving party.’” Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (quoting Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “In determining whether the dispute is

genuine, the court’s function is not to weigh the evidence or to determine the truth of the

matter . . . .” American Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009)

(citing Anderson, 477 U.S. at 248-49).

       The moving party bears the initial burden to identify “specific portions of the record

that establish the absence of a genuine issue of material fact.” Santini, 795 F.3d at 416

(citing Celotex, 477 U.S. at 323). If this burden is satisfied by the movant, the burden then

“shifts to the nonmoving party to go beyond the pleadings and ‘come forward with specific

facts showing that there is a genuine issue for trial.’” Id. (quoting Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). The non-movant’s burden is not satisfied


                                               4
by “simply show[ing] that there is some metaphysical doubt as to the material facts.”

Chavarriaga, 806 F.3d at 218 (quotation omitted).

                                       III. Discussion

A.     Dr. Tavares

       With respect to Dr. Tavares’s Motion for Summary Judgment, the parties only object

to Chief Magistrate Judge Schwab’s resolution of Lane’s equal protection, First Amendment,

and Eighth Amendment claims. (See Doc. 290 at 1; Doc. 291 at 1). The uncontested

portions of the R&R—which recommend I grant summary judgment in Dr. Tavares’s favor

on Lane’s other claims—contain no plain error or manifest injustice, so I will adopt those

portions in full.

       1. Equal Protection

       I begin with Lane’s objection. Lane contends that his equal protection claim should

survive summary judgment because, contrary to Chief Magistrate Judge Schwab’s

conclusions, he did not abandon his claim, fail to give Dr. Tavares notice of it, or fail to

produce supporting evidence. (See Doc. 290 at 2, 7).

       I disagree. Reviewing the matter de novo, Lane’s equal protection claim fails as a

matter of law. In a prior R&R, Chief Magistrate Judge Schwab recommended that Lane had

stated an equal protection claim under a “class-of-one” theory. (Doc. 177 at 47-50). Lane still

proceeds on that theory now. (See Doc. 290 at 7-9). “[T]o state a claim under that theory,

a plaintiff must allege that (1) the defendant treated him differently from others similarly

situated, (2) the defendant did so intentionally, and (3) there was no rational basis for the

difference in treatment.” Hill v. Borough of Kutztown, 455 F.3d 225, 239 (3d Cir. 2006).

Although Lane’s allegations were sufficient at the pleading stage, the evidence he has

produced since is insufficient to create a genuine dispute of material fact as to the first

element of his class-of-one equal protection claim. For that element, Lane submits “that the


                                              5
Department of Corrections actually houses many disabled prisoners at certain specially

equipped prisons through a procedure that Lane attempted to use,” and “that he is disabled

and that Tavares knew it, knew of the treacherous architectural features of SCI Huntingdon,

and saw Lane’s formal accommodation request.” (Doc. 290 at 8). Even viewing this evidence

in the light most favorable to Lane, though, it does not indicate that Dr. Tavares treated Lane

differently from similarly situated individuals. Put simply, Lane has failed to identify any other

similarly situated individual whom Dr. Tavares treated differently—that is, any prisoner with

similar (or even less severe) ailments whom Dr. Tavares treated and considered disabled.

Cf. Hill, 455 F.3d at 239 (“Hill’s claim must fail because he does not allege the existence of

similarly situated individuals . . . who Marino treated differently than he treated Hill. In fact,

the only other Borough employees Hill mentions in his complaint were also harassed and

threatened by Mayor Marino.” (citation omitted)); Levenstein v. Salafsky, 414 F.3d 767, 776

(7th Cir. 2005) (“Even if we credited Levenstein’s testimony that numerous other individuals

who were accused of sexual harassment were not suspended pending an investigation or

were not investigated at all . . . this is far from a showing that these other individuals were

identical to him in all relevant respects.”). Accordingly, Lane has failed to back up his equal

protection claim with evidence, so judgment will be entered in Dr. Tavares’s favor.

       2. First Amendment

       I address Dr. Tavares’s objections next. Lane claims that Dr. Tavares also violated

the First and Eighth Amendments by “block[ing his] requested accommodations, with the

intent and effect of impeding [Lane’s] participation in mandatory congregational prayer

services” and “with the improper purpose and effect of keeping [Lane] confined in conditions

that were cruel and inappropriate . . . .” (Doc. 271 at 15, 28). Chief Magistrate Judge Schwab

recommends that Dr. Tavares’s Motion be denied as to these claims because he did not

point “to facts showing that there is no genuine issue of trial . . . .” (Doc. Tav R&R at 31). Dr.


                                                6
Tavares maintains that he is entitled to summary judgment on these claims because he

pointed to an absence of evidentiary support in the record which Lane failed to address.

(See Doc. 291).

       Upon de novo review, I agree with Chief Magistrate Judge Schwab’s

recommendations. As for Lane’s First Amendment claim, Dr. Tavares moved for summary

judgment on the ground that the factor test from Turner v. Safley, 482 U.S. 78 (1987) (which

balances First Amendment rights against penological interests) weighs in Dr. Tavares’s

favor. (See Doc. 259 at 8-14). Under the first of the Turner factors, “the prison has the

burden of demonstrating” that “a prison’s regulation is reasonably related to a penological

interest.” Sharp v. Johnson, 669 F.3d 144, 156 (3d Cir. 2012). Dr. Tavares, however, merely

argued as follows: “The first Turner factor will not be assessed inasmuch as Plaintiff has not

pointed to any prison regulation. That being said, Dr. Tavares is merely a physician who is

not in any position to grant the accommodations requested by Plaintiff.” (Doc. 259 at 8).

Thereafter, Dr. Tavares addressed the rest of the Turner factors on the merits. (Id. at 8-14).

In other words, Dr. Tavares failed to cite any authority indicating Turner is inapplicable, then

addressed each of the Turner factors except the first factor—the one he bears the burden

on. Given the Third Circuit has applied Turner to more than just prison regulations, see

Bieregu v. Reno, 59 F.3d 1445, 1457 (3d Cir. 1995), Dr. Tavares has not shown he is

entitled to judgment as a matter of law on Lane’s First Amendment claim. That claim,

therefore, survives summary judgment.

       3. Eighth Amendment

       Next is Lane’s Eighth Amendment conditions of confinement claim, which Dr. Tavares

also challenges as unsupported by record evidence. “To sustain an Eighth Amendment

conditions of confinement claim, an inmate must establish two elements: objective proof of

inadequate conditions of confinement and subjective proof of defendants’ culpable state of


                                               7
mind.” Spencer v. Vaughn, No. CIV.A. 96-2420, 1997 WL 599159, at *2 (E.D. Pa. July 24,

1997) (citing Wilson v. Seiter, 501 U.S. 294, 297 (1991)). On the first element, “a prisoner

must establish that prison officials’ acts or omissions denied him ‘the minimal civilized

measure of life’s necessities.’” Hay v. George Hill Corr. Facility, 349 F. Supp. 3d 463, 467

(E.D. Pa. 2018) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). And on the

second element, a prisoner must establish “that the defendant[] acted with deliberate

indifference” to the prisoner’s health. Id. (citing Farmer v. Brennan, 511 U.S. 825, 835

(1994)).

       Lane musters the following evidence in support of his claim: Lane’s requested

accommodations were denied largely because of Dr. Tavares’s opinion that Lane was not

disabled (see Doc. 271 at 23-24); Lane’s expert witness, a doctor who used to work at SCI

Huntingdon, concluded she would have considered Lane disabled due to “multiple

impairments related to his age, coronary artery disease and risk of falling[,]” (id. at 25);

Lane’s counsel testified that Dr. Tavares called her and said Lane “deserved to suffer” and

“shouldn’t expect to get medical accommodations[,]” (id. at 30); and Lane suffered a risk of

falling due to the prison’s layout, which Dr. Tavares was aware of (id. at 21). This evidence

skirts the line between speculation and rational inference. It also raises a serious ethical

issue for Lane’s counsel. See 204 Pa. Code Rule 3.7. However, because it is Dr. Tavares’s

burden to show there is no genuinely disputed issue of material fact, and because a rational

jury could infer from this evidence that Dr. Tavares subjectively intended to punish Lane with

an objectively serious risk of injury from falling, Lane’s Eighth Amendment claim stands. See

Hudson v. McMillian, 503 U.S. 1, 10 (1992) (injuries including “bruises, swelling, loosened

teeth, and a cracked dental plate, are not de minimis for Eighth Amendment purposes”);

Wilson v. Weisner, 43 F. App’x 982, 987 (7th Cir. 2002) (summary judgment improper where

                                              8
inmate produced evidence he was compelled to use stairs while on crutches); Krontz v.

Westrick, No. 3:08-CV-346, 2009 WL 2633761, at *4 (N.D. Ohio Feb. 9, 2009) (same, for

inmate subject to risk of falling from shackles and long pants).

       The R&R regarding Dr. Tavares’s Motion for Summary Judgment will therefore be

adopted in full. Lane’s First and Eighth Amendment claims against Dr. Tavares stand, so Dr.

Tavares’s Motion will be granted in part and denied in part.

B.     Commonwealth Defendants

       Regarding the Commonwealth Defendants’ (“Defendants’,” for brevity) Motion for

Summary Judgment, Defendants urge that I adopt Chief Magistrate Judge Schwab’s R&R

in its entirety (Doc. 278 at 22), and Lane lodges a few specific objections (Doc. 292). The

uncontested portions of the R&R contain no plain error or manifest injustice, so I will adopt

those portions in full. Judgment will therefore be entered in Defendants’ favor as appropriate,

and summary judgment will be denied as to “whether Lane having to use the stairs at SCI

Huntingdon violated the Eighth Amendment.” (Doc. 289 at 65).

       Lane argues that the following claims should also survive summary judgment: (1)

Americans with Disabilities Act (“ADA”) and Rehabilitation Act (“RA”) claims; (2) religious

freedom claims brought under the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”) and the First Amendment; (3) claims relating to Lane’s visits with his counsel;

and (4) a claim for race discrimination under the Equal Protection Clause of the Fourteenth

Amendment. (See Doc. 292 at 1-2). I deal with each objection in turn.

       1. Disability and religious freedom claims

       I address Lane’s ADA, RA, RLUIPA, and First Amendment religious freedom claims



                                              9
together, because the R&R recommends judgment be granted in Defendants’ favor on those

claims for similar reasons: that it was Lane’s disability, not Defendants’ actions, that caused

Lane to miss religious services; and that he was not substantially burdened in his religious

exercise or excluded from prison programs because he attended religious services when he

was feeling well and engaged in other religious activities. (See Doc. 289 at 43-48, 61-64).

Lane specifically objects to the R&R on the grounds that it was Defendants’ refusal to

provide accommodations for his heart condition that resulted in his statutory and

constitutional injuries, forcing him to forgo attending mandatory religious services. (Doc. 292

at 2-14).

       I agree with Lane. To maintain an ADA or RA claim, a person “must demonstrate: (1)

he is a qualified individual; (2) with a disability; (3) [who] was excluded from participation in

or denied the benefits of the services, programs, or activities of a public entity, or was

subjected to discrimination by any such entity; (4) by reason of his disability.” Bowers v.

NCAA, 475 F.3d 524, 553 n.32 (3d Cir. 2007). Defendants’ argument is that Lane has failed

to meet the third and fourth elements because it was his disability that caused him to not

attend religious services regularly. (See Doc. 294 at 13). Or, as the R&R puts it, “Lane’s

claim that the prison should have accommodated him because he occasionally felt unable

to get to the chapel is insufficient to prove a violation of the ADA or RA.” (Doc. 289 at 63).

But that is precisely what the ADA and RA prohibit: denying a person the benefits of services

because of that person’s disability. Lane’s evidence indicates his claimed disability, a heart

condition, sometimes prevented him from ascending the stairs to attend religious services,

and Defendants refused to provide him accommodations so he could attend those services.

Lane thus claims that he was “treated worse because he was disabled.” Bryant v. Madigan,

                                               10
84 F.3d 246, 249 (7th Cir. 1996) (distinguishing between a claim for “incompetent treatment

of . . . paraplegia,” which the ADA does not recognize, and a claim for “being excluded from

. . . an exercise program that [one’s] paraplegia would prevent [one] from taking part in

without some modification of the program,” which the ADA does recognize). And intermittent

exclusion or denial of services is still actionable. See Allah v. Goord, 405 F. Supp. 2d 265,

280 (S.D.N.Y. 2005) (“Although plaintiff is not wholly precluded from participating in this

service, if he is at risk of incurring serious injuries each time he attempts to take advantage

of [this service,] surely he is being denied the benefits of this service.”). Lane’s ADA and RA

claims thus survive summary judgment.

       It is similarly true that Lane’s inability to regularly attend mandatory religious services

resulted in a substantial burden to his religious exercise. Under both Free Exercise Clause

jurisprudence and RLUIPA, “a substantial burden exists where . . . a follower is forced to

choose between following the precepts of his religion and forfeiting benefits otherwise

generally available to other inmates versus abandoning one of the precepts of his religion

in order to receive a benefit.” Washington v. Klem, 497 F.3d 272, 280 (3d Cir. 2007).

Defendants’ argument, adopted in the R&R, suggests that Lane’s religious exercise was not

substantially burdened because he was still able to attend mandatory religious services

sometimes and engaged in other avenues of religious expression. But under RLUIPA, the

“‘substantial burden’ inquiry asks whether the government has substantially burdened

religious exercise . . . , not whether the RLUIPA claimant is able to engage in other forms of

religious exercise.” Holt v. Hobbs, 135 S. Ct. 853, 862 (2015). And under First Amendment

cases, namely Turner, “the availability of alternative means of practicing religion is a relevant



                                               11
consideration,” not the only one. Id. (emphasis added). Thus, because Defendants, in

rejecting Lane’s accommodation request, forced him to choose between risking serious

injury to attend religious services and abandoning one of sincerely held religious beliefs, cf.

id.—and because Defendants moved for summary judgment solely on substantial burden

grounds—Lane’s First Amendment and RLUIPA claims stand.

       2. Claims based on Lane’s visits with his counsel

       Next I address Lane’s claims relating to visits with his counsel. Chief Magistrate Judge

Schwab recommends judgment be granted in Defendants’ favor on Lane’s access-to-courts

and First Amendment retaliation claims because Lane has not produced sufficient evidence

of actual injury or adverse action. (Doc. 289 at 56-61). Lane objects, asserting that he has

produced evidence of both: that he was unable to fully prepare to testify in another case, and

that Defendants took retaliatory actions against his counsel. (Doc. 292 at 19-24).

       I disagree with Lane. To prevail on an access-to-courts claim, a plaintiff must

demonstrate, among other things, that he suffered an actual injury. Lewis v. Casey, 518 U.S.

343, 349 (1996). “Examples of actual injury include ‘missing filing deadlines or being

prevented from presenting claims.’” Denney v. Nelson, 304 F. App’x 860, 863 (11th Cir.

2009) (quotation omitted)). And to succeed on a First Amendment retaliation claim, a plaintiff

must show that he suffered an adverse action “sufficient to deter a person of ordinary

firmness from exercising his [constitutional] rights.” Allah v. Seiverling, 229 F.3d 220, 224-25

(3d Cir. 2000). Assuming without deciding that Lane had a First Amendment right to testify

as a non-party witness in another inmate’s case, see Gay v. Shannon, No. CIV.A. 02-4693,

2005 WL 756731, at *8-9 (E.D. Pa. Mar. 1, 2005), aff’d, 211 F. App’x 113 (3d Cir. 2006),



                                              12
Lane has not shown that he was prevented from testifying or was “unable to fully prepare to

testify . . . .” (Doc. 247 at 30 (citing the Second Amended Complaint and Lane’s deposition

testimony)). Contrary to Lane’s allegations, he had no problem identifying exhibits at the

hearing he testified at. (Doc. 252-11 at 51-69 (transcript of Lane’s testimony)). Additionally,

Lane’s testimony both at that hearing (id. at 65-66) and at his deposition in this case (Doc.

252-5 at 99-101, 113-116, 118-120) established that he was able to review his papers to

prepare to testify. What remains are unsupported, speculative allegations that Defendants

planted contraband (a cigarette butt) near where Lane visited his counsel and that Defendant

Duvall “outright physical[ly] assault[ed]” Lane’s counsel (in reality, brushed up against her

(see Doc. 263-9 at 53-63)). (Doc. 264 at 41). A correctional officer’s brushing up against a

person’s counsel and the presence of contraband near counsel’s chair (which was removed

at counsel’s insistence (see Doc. 263-9 at 54-55)), are insufficient as a matter of law to deter

a person of ordinary firmness from exercising his rights. Cf. Mearin v. Folino, 654 F. App’x

58, 61 (3d Cir. 2016) (defendant’s standing by and smiling while plaintiff was threatened

insufficient to deter a person of ordinary firmness); Owens v. Coleman, 629 F. App’x 163,

167 (3d Cir. 2015) (same, for inmate’s temporary placement in a cell with a faulty shower);

Zimmerlink v. Zapotsky, 539 F. App’x 45, 50 (3d Cir. 2013) (same, for petty harassment,

“stealthy negotiating with third parties,” and unpleasant public statements); Burgos v. Canino,

358 F. App’x 302, 306-07 (3d Cir. 2009) (same, for mere threats). Lane has failed to produce

evidence that he suffered actual injury or any adverse action at Defendants’ hands, so

judgment will be entered in Defendants’ favor on Lane’s access-to-courts and retaliation

claims.



                                              13
       3. Equal Protection

       Finally, as for Lane’s equal protection claim, Chief Magistrate Judge Schwab

recommends that judgment be entered in Defendants’ favor because Lane failed to exhaust

this claim, among other reasons. Lane objects to this recommendation on the grounds that

Defendants did not raise failure to exhaust as to this particular claim in their summary

judgment motion, and that, regardless, Lane did exhaust. (Doc. 292 at 25-27).

       I find Lane’s objection lacking. Defendants correctly note that Lane’s equal protection

claim, as stated in his Second Amended Complaint, was that Defendants “created or

fostered and implemented a DOC policy of placing African American prisoners and elderly

prisoners at SCI Huntingdon . . . .” (Doc. 294 at 21 (quoting Doc. 217 ¶ 229)). Defendants

argued in their summary judgment briefing that Lane failed to exhaust claims relating to

“failure by the DOC to enact adequate policies to protect Plaintiff’s rights[.]” (Doc. 247 at 18).

Both Chief Magistrate Judge Schwab and Lane himself understood this as raising an

exhaustion defense to Lane’s equal protection claim. Lane responded in his brief in

opposition that he “has sued for violations of statutory rights and constitutional rights,”

including rights “protected by the First, Eighth, and Fourteenth Amendments,” and that “[i]n

every instance, Lane First used the DOC’s own administrative procedures to request relief.”

(Doc. 264 at 20 (emphasis added)). And in his objection, Lane cited to that same brief (and

the evidence which it, in turn, cited) to support his argument that he exhausted. (See Doc.

292 at 27). Lane thus had notice and a meaningful opportunity to respond to Defendants’

exhaustion defense. See Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986) (summary

judgment may be granted “so long as the losing party was on notice that she had to come

forward with all of her evidence”); cf. Alston v. Forsyth, 379 F. App’x 126, 129 (3d Cir. 2010)

                                               14
(grant of summary judgment based on an argument raised in a reply brief improper).

Moreover, Lane has had a “meaningful opportunity to present arguments [and] evidence in

opposition” to this issue through his objections. Alston, 379 F. App’x at 129. Unlike the

situation in Alston, Lane has pointed to record evidence in his objections to avoid summary

judgment, (Doc. 292 at 27), included new evidence (see, e.g., Doc. 295-2), and, through his

reply to Defendants’ opposition to Lane’s objection (Doc. 295), enjoyed more than twenty-

one days to present all his arguments. Cf. id. at 129 n.5 (considering objections to an R&R

an “[in]adequate substitute for the opportunity to directly respond” to a summary judgment

argument where the plaintiff had less than twenty-one days to present objections and where

the plaintiff “did not append to the objections any . . . cognizable evidence” or point to “the

existence of a genuine issue of material fact”); Rose v. Bartle, 871 F.2d 331, 342 (3d Cir.

1989) (summary judgment may be granted if the court “allows an opportunity to submit

materials admissible in a summary judgment proceeding or allows a hearing”).

       I also agree with Chief Magistrate Judge Schwab that Lane failed to exhaust his equal

protection claim. “An inmate is deemed to have exhausted his administrative remedies if he

has substantially complied with the prison’s administrative remedy scheme.” (Doc. 289 at 27

(citing Nyhuis v. Reno, 204 F.3d 65, 77-78 (3d Cir. 2000))). Under the administrative scheme

Lane was subject to, he needed to include in his initial grievance a “statement of the facts

relevant to the claim” he was making, specifying “the date, approximate time and location

of event(s) that g[a]ve rise to the grievance,” and the “individuals directly involved in the

event(s).” Pressley v. Huber, No. 3:08-CV-00449, 2018 W L 1079612, at *4 (M.D. Pa. Jan.

11, 2018) (quoting DC-ADM 804 § 1(A)(12)), report and recommendation adopted, No. CV



                                              15
3:08-0449, 2018 WL 1077300 (M.D. Pa. Feb. 27, 2018). However, although one of Lane’s

grievances mentioned the Fourteenth Amendment (though in the context of disability

discrimination), not one mentioned any discrimination on the basis of his race or a

discriminatory prison assignment policy. (See Doc. 262-4 at 17-44). Failure to raise a claim

in a grievance cannot exhaust that claim, regardless of its subtlety or complexity. See Abney

v. Younker, No. 1:13-CV-01418, 2015 WL 463243, at *5 (M.D. Pa. Feb. 4, 2015) (“[a] failure

to train or supervise cause of action is not ‘fairly within the compass’” of a grievance that fails

to mention “training or supervisory relationships”). Lane thus failed to exhaust as to his equal

protection claim, so that claim will be dismissed without prejudice.

                                        IV. Conclusion

       For the above stated reasons, Chief Magistrate Judge Schwab’s R&R’s will be

adopted as modified herein. All unexhausted claims will be dismissed without prejudice.

Judgment will be entered in favor of all Defendants on all exhausted claims brought against

them in the Second Amended Complaint except the following: (1) a First Amendment Free

Exercise Clause claim against Dr. Tavares, Price, Bickell, Eckard, and Oppman; (2) an

Eighth Amendment conditions of confinement claim against the same; (3) a RLUIPA claim

against the DOC; and (4) ADA and RA claims against the DOC.

       An appropriate order follows.

April 16, 2019                                         /s/ A. Richard Caputo
Date                                                   A. Richard Caputo
                                                       United States District Judge




                                                16
